 Case 7:20-cv-00470-EKD Document 29 Filed 01/27/21 Page 1 of 8 Pageid#: 156




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 SKYLINE NATIONAL BANK,                           )
                                                  )
 Plaintiff,                                       )
                                                  )
 v.                                               )     Civil Action No. 7:20-cv-00470
                                                  )
 GALAX ELKS LODGE #2212, INC. and                 )     By: Elizabeth K. Dillon
 BENEVOLENT AND PROTECTIVE                        )         United States District Judge
 ORDER OF ELKS OF THE UNITED                      )
 STATES OF AMERICA, INC.,                         )
                                                  )
 Defendants.                                      )

                                  MEMORANDUM OPINION

        Pending before the court is an unopposed motion for judgment on the pleadings filed by

intervenor trustees Vincent Brandtner and Montie Largin and defendant Benevolent and

Protective Order of Elks of the United States of America, Inc. (Mot. for J., Dkt. No. 27.) This is

an interpleader action filed by Skyline National Bank seeking to resolve competing claims to

$666,090.69 that are deposited in accounts held by the bank. The matter has been briefed, the

court finds no hearing is required, and the matter is ripe for resolution. For the reasons stated

below, the court will grant the motion for judgment on the pleadings.

                                        I. BACKGROUND

        The Benevolent and Protective Order of Elks of the United States of America, Inc.

(“BPOE”) is a not-for-profit, national fraternal organization, organized under the laws of

Washington, D.C. and located in Chicago, Illinois. (Compl. 2, Dkt. No. 1.) BPOE is comprised

of local lodges that operate under BPOE charters. (Id. at 2.) Chartered lodges are contractually

bound to follow the BPOE Constitution and bylaws, known as the Grand Lodge Statutes.

(Answer 5, Dkt. No. 8.) Galax Elks Lodge #2212, Inc. (“Galax Lodge”) is a local lodge that

                                                  1
 Case 7:20-cv-00470-EKD Document 29 Filed 01/27/21 Page 2 of 8 Pageid#: 157




operated under a BPOE charter in Galax, Virginia. (Compl. 2.) Galax Lodge has six deposit

accounts with Skyline National Bank (“Bank”), with a total balance of approximately $666,090

in these accounts. (Id. at 3.)

        On May 22, 2020, BPOE revoked the charter for Galax Lodge and demanded that Galax

Lodge turn over all its property to BPOE trustees, including all funds in its deposit accounts.

(Id.) BPOE revoked the charter because it determined that Galax Lodge was not adhering to the

Grand Statutes. (Answer 5.) Specifically, BPOE alleges that Galax Lodge failed to follow

BPOE laws regarding the elections of officers, scheduling meetings, recording minutes, and

filing financial information. (Id.) BPOE served Wesley Brannock and Robin Bedsaul, officers

of Galax Lodge, with Executive Order 19-206, which documented BPOE’s allegations, revoked

the Galax Lodge charter, and appointed Vincent Brandtner and Montie Largin as trustees of the

now defunct Galax Lodge. (Id.) According to BPOE, Grand Lodge Statute 9.170 provides a

lodge ten days to file an appeal challenging a charter revocation. (Id. at 6.) Galax Lodge did not

file an appeal within this ten-day period; therefore, BPOE considers the charter revocation final.

(Id.)

        On June 3, 2020, Galax Lodge held a meeting to vote on BPOE’s demand, but it failed to

reach a decision. (Id.) On July 16, 2020, BPOE demanded that the Bank release to the trustees

all the funds from Galax Lodge accounts. (Id.) BPOE claimed that the Bank’s failure to release

the funds would constitute conversion. (Id.)

        On August 10, 2020, the Bank filed this interpleader action against Galax Lodge and

BPOE pursuant to 28 U.S.C. § 1335. (Id. at 1.) The Bank states that it is “an innocent party that

wishes to pay the funds to the appropriate party (or parties) . . . [but] [a]bsent a final, non-

appealable court order identifying the proper payee(s) . . . , the Bank is subject to the risk of



                                                   2
 Case 7:20-cv-00470-EKD Document 29 Filed 01/27/21 Page 3 of 8 Pageid#: 158




competing claims and multiple liability resulting from the payment of the Funds.” (Id. at 4.)

The Bank asked the court to “[o]rder the Defendants to interplead . . . so that they may settle

among themselves their respective rights and claims to the [f]unds without further involvement

of the Bank . . . .” (Id. at 5.) In addition, the Bank filed a motion, pursuant to 28 U.S.C. §

1335(a)(2), to deposit the relevant funds with the clerk of this court pending a final judgment

directing payment of the funds from the court’s registry to one or more of the defendants. (Mot.

to Deposit, Dkt. No. 4.) On August 13, 2020, the court granted the Bank’s motion for

interpleader deposit and authorized a deposit in the amount of $666,090.69 to the clerk of the

court. (Order Granting Mot. to Deposit, Dkt. No. 6.)

        On August 28, 2020, the BPOE filed an answer, which included a crossclaim against

Galax Lodge and a third-party claim against Wesley Brannock, Robin Bedsaul, and Gary

Murphy, former officers of Galax Lodge. (Answer 1.) The same day, BPOE trustees, Vincent

Brandtner and Montie Largin, filed a motion to intervene. (Mot. to Intervene, Dkt. No. 12.)

BPOE argues that Galax lodge is now defunct and has no right to retain the funds at issue.

(Answer 6.) Instead, “[p]er the Grand Lodge Statutes, the Funds are intended to be held in trust

by the Trustees until such time as Galax Lodge becomes reinstated or a new Charter is granted

for a new Lodge with jurisdiction encompassing part or all of the same jurisdiction as the former

Galax Lodge.” (Id.) BPOE claims that by transferring the funds to the trustees, the funds will

not be held by BPOE nor will they be returned to BPOE. (Id.) BPOE seeks a declaratory

judgment, “declar[ing] that the Former Officers and the Galax Lodge have no right, title, or

interest in the Funds,” and the Defunct Lodge Trustees are the rightful owners of the Funds. 1


        1
            Pursuant to Grand Lodge Statute § 9.170, after the revocation of a Lodge’s charter, “the Grand Exalted
Ruler may appoint three Trustees who shall be authorized and empowered to take all necessary actions and execute
all required instruments to receive, hold, conserve, manage, sell or encumber, mortgage, borrow against the Lodge
property, as they may deem necessary, retaining the proceeds therefrom, until such time as said Lodge may be

                                                         3
 Case 7:20-cv-00470-EKD Document 29 Filed 01/27/21 Page 4 of 8 Pageid#: 159




(Id. at 7.)

         On October 21, 2020, the court granted the trustees’ motion to intervene. (Dkt. No. 21.)

On November 2, 2020, the intervenors filed a third-party complaint. (Intervenor Compl., Dkt.

No. 23.) Intervenors reiterate the allegations against Galax Lodge stated in Executive Order 19-

206, note their appointment to serve as trustees of the defunct lodge, and argue that they are

“entitled to take control and possession of all assets of the defunct Galax Lodge, including bank

accounts and CD’s.” (Intervenor Compl. 1–4.) Intervenors claim that Galax Lodge and its

former officers are liable for conversion of the funds because they have wrongfully assumed

control of the funds in denial of intervenors’ rights. (Id. at 5.)

         On November 6, 2020, intervenors and BPOE filed an unopposed motion for judgment

on the pleadings. (Mot. for J.) Intervenors argue that they are entitled to possession of the funds

in dispute because: (1) Galax Lodge forfeited any right to claim the funds by failing to file an

answer; and (2) BPOE law governs the dispute and vests trustees with former Galax Lodge funds

and property. (Id. at 7–13.) Intervenors also argue that the court should award the Bank

reasonable attorney’s fees. (Id.)

                                                II. DISCUSSION

A. Jurisdiction

         Pursuant to 28 U.S.C. § 1335, “district courts shall have original jurisdiction over any

civil action of interpleader . . . filed by any person, firm, or corporation, association, or society

having in his or its custody or possession money or property of the value of $500 or more . . . ,”


reinstated or a new Charter granted in the same community.” (Dkt. No. 12-2 at 9.) If, “after five (5) years from the
date of the creation of the trust, [] it appears to the Grand Exalted Ruler and the State Sponsor that the Lodge in
question is not going to be reinstated, or a new Lodge or Lodges are not likely to be formed in the same jurisdiction,
the Grand Exalted Ruler shall order the remaining trust assets conveyed to either . . . (1a) one or more tax-exempt
charitable organizations of the State Association in which the Lodge was located . . . [or] (1b) one half of the assets
to an investment fund for that State’s Association and one half of the assets to one or more tax-exempt charitable
organizations . . . [or] (2) a new Lodge within the same State or Territory . . . .” (Id. at 10–11.)

                                                           4
 Case 7:20-cv-00470-EKD Document 29 Filed 01/27/21 Page 5 of 8 Pageid#: 160




if there are two or more claimants of diverse citizenship and the plaintiff has deposited the

disputed money with the court. Here, it is uncontested that Galax Lodge and BPOE are diverse

claimants. (Compl. ¶ 2–3 (Galax Lodge is organized under the laws of Virginia and BPOE is

organized under the laws of Washington, D.C.)). In addition, the Bank has deposited

$666,090.69 with the court as the funds in dispute. (Order Granting Mot. to Deposit, Dkt. No.

6.) Therefore, the court has proper jurisdiction over this interpleader action.

B. Default Judgment

       Pursuant to Federal Rule of Civil Procedure 55, “[w]hen a party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the party’s default.” The default

judgment may be entered by the clerk of the court if the claim is for a sum that is certain, or by

the court if the party applies to the court for a default judgment. Fed. R. Civ. P. 55(b). “In the

context of an interpleader action, a defendant against whom a default judgment has been entered

forfeits any claim of entitlement that might have been asserted by that defendant.” Guardian

Life Ins. Co. of Am. v. Spencer, No. 5:10CV00004, 2010 WL 3522131, at *3 (W.D. Va. Sept. 8,

2010) (citing Nationwide Mut. Fire Ins. Co. v. Eason, 736 F.2d 130, 133 n.4 (4th Cir. 1984);

Gulf Coast Galvanizing, Inc. v. Steel Sales, Co., 826 F. Supp. 197 (S.D. Miss. 1993)); see New

York Life Insurance Co. v. Connecticut Development Authority, 700 F.2d 91, 95 (2d Cir. 1983)

(defaults of interpleader defendants did not make the interpleader action inappropriate but merely

expedited its conclusion by obviating the need to settle adverse claimants’ rights to the fund).

       Here, over five months have elapsed since the Bank filed this interpleader action and

Galax Lodge has failed to file an answer. On September 11, 2020, the registered agent for Galax

Lodge, James T. Ward, Esq., was personally served with process on the interpleader complaint



                                                 5
 Case 7:20-cv-00470-EKD Document 29 Filed 01/27/21 Page 6 of 8 Pageid#: 161




by a Deputy U.S. Marshal. (Dkt. No. 15.) On October 16, 2020, the registered agent for Galax

Lodge, James Ward, and BPOE officials Wesley Brannock, Robin Bedsaul, and Gary Murphy

were each issued electronic summons on BPOE’s third-party complaint. (Dkt. No. 20.) On

November 11, 2020, the registered agent for Galax Lodge was again issued an electronic

summons, this time on the Bank’s complaint. (Dkt. No. 25.) These summonses state that “[i]f

you fail to respond, judgment by default will be entered against you for the relief demanded in

the complaint [and third-party complaint].” (Dkt. Nos. 20, 25.) On December 31, 2020, BPOE

filed proof of service, including: (1) an affidavit for the summons on the third-party complaint;

and (2) a certified, registered letter and a copy of the return receipt, demonstrating that service of

process was effectuated on the registered agent for Galax Lodge. (Dkt. No. 28.) Despite these

multiple notifications, Galax Lodge has not made any filings in this case. Moreover, Galax

Lodge “has not communicated to [opposing] counsel any intention to contest the action or the

award of [f]unds.” (Dkt. No. 27 at 8.) Given Galax Lodge’s failure to plead or defend this

action, the court will enter a default judgment awarding the contested funds in the amount of

$666,090.69 to intervenor trustees Brandtner and Largin.

C. Attorney’s Fees

       “A federal court has the discretion to award attorney’s fees and costs to the stakeholder in

an interpleader action when it is fair and equitable to do so.” Cincinnati Cas. Co. v. TMO Glob.

Logistics, LLC, No. 3:12CV00059, 2013 WL 5372807, at *1 (W.D. Va. Sept. 24, 2013) (citing

Sun Life Assurance Co. v. Grose, 466 F. Supp. 2d 714, 717 (W.D. Va. 2006); Weber v. Rivanna

Solid Waste Auth., No. 3:98CV0109, 2001 WL 1516737, 2001 U.S. Dist. LEXIS 19644, at *5–6

(W.D. Va. Nov. 27, 2001)). “The theory behind such an award is that plaintiff, by seeking

resolution of the multiple claims to the proceeds, benefits the claimants, and that plaintiff should



                                                  6
 Case 7:20-cv-00470-EKD Document 29 Filed 01/27/21 Page 7 of 8 Pageid#: 162




not have to absorb attorneys’ fees in avoiding the possibility of multiple litigation.” ReliaStar

Life Ins. Co. of New York v. LeMone, No. CIV.A. 7:05CV00545, 2006 WL 1133566, at *1 (W.D.

Va. Apr. 25, 2006) (citing Aetna Life Ins. Co. v. Outlaw, 411 F. Supp. 824, 826 (D. Md. 1976)).

“However, because the fees and costs are taken out of the deposited fund, “such fees and costs

are not granted as a matter of course.” Cincinnati Cas. Co., 2013 WL 5372807 at *1 (citing

Grose, 466 F. Supp. 2d at 717).

          “In exercising its equitable discretion, the court must balance the rights of the stakeholder

against the rights of the beneficiaries of the fund.” Id. (citing Frontier Ins. Co. v. Mission

Carrier, Inc., No. 91–5151, 1992 WL 209299, 1992 U.S. Dist. LEXIS 12904, at *7 (D.N.J. Aug.

24, 1992)). Generally, attorney’s fees “will be relatively modest, in as much as all that is

necessary to bring an interpleader action is the preparation of a petition, the deposit of the

contested funds into the court, service on all the claimants, and the preparation of an order

discharging the stakeholder.” LeMone, 2006 WL 1133566, at *2 (citing 7 Charles A. Wright,

Arthur R. Miller & Mary K. Kane, Federal Practice and Procedure § 1719 (3d ed. 2001)).

“[C]ourts have declined to award attorneys’ fees and costs where the amount of fees and costs

claimed would significantly deplete the total fund at issue.” Id. (citing Lewis v. Atlantic

Research Corp., No. 98-0070H, 1999 U.S. Dist. LEXIS 13569, at *22-24 (W.D. Va. Aug. 30,

1999)).

          Here, the recipient of the funds, the trustees, are requesting the award of attorney’s fees

on behalf of the plaintiff Bank. No parties are contesting the award of attorney’s fees. The

$6,500 amount in attorney’s fees that the trustees request to be paid to the Bank is a relatively

small portion of the $666,090 in dispute and would not significantly deplete these funds.

Therefore, the court will award $6,500 in attorney’s fees to be paid to the Bank from the funds



                                                    7
 Case 7:20-cv-00470-EKD Document 29 Filed 01/27/21 Page 8 of 8 Pageid#: 163




deposited with the court, before such funds are awarded to the trustees.

                                       III. CONCLUSION

       For the foregoing reasons, the court will enter an order granting trustees’ and BPOE’s

motion for judgment on the pleadings (Dkt. No. 27), awarding the $666,090.69 in disputed funds

to the trustees, and awarding $6,500 of those funds to the Bank as attorney’s fees.

       Entered: January 27, 2021.




                                                     /s/ Elizabeth K. Dillon
                                                     Elizabeth K. Dillon
                                                     United States District Judge




                                                8
